Dear Mr. Roberts:
I am in receipt of your request for an Attorney General's opinion on behalf of the Lafayette Parish School Board wherein the Board is considering adopting a mandatory school uniform policy for the entire parish. Specifically, you ask the following questions:
             1) Whether the Lafayette Parish School Board may implement a mandatory school uniform policy for the entire parish, with opt-out provisions for medical and religious reasons?
             2) And/or whether the Lafayette Parish School Board may implement a mandatory school uniform policy on a school by school basis, with opt-out provisions for medical and religious reasons?
             3) And, if a mandatory school uniform policy is adopted, what legal obligation, if any, would the Board be under to provide uniforms to low-income students?
In our conversation on June 19, 1996, you referred to Attorney General Opinion 92-184 which addressed the validity of a dress code policy in effect at Southside Junior High School in Denham Springs, Louisiana. This opinion cites LSA-R.S. 17:81 which sets forth the powers and duties of parish school boards. Since Opinion 92-184 was released, LSA-R.S. 17:416.7 which concerns dress codes in particular was enacted and effective as of August 15, 1992. It states the following:
      Each city or parish school board may adopt such rules and regulations as it deems necessary to implement a school dress code which includes the use of uniforms, and which allows each parent or guardian the option of using such uniforms. Each school may select a uniform for its students and display such uniform prior to the beginning of each school year. The city or parish school board may notify, in writing, the parent or guardian of each school student of the dress code specifications and its effective date. Nothing herein shall require the expenditure of school board funds.
Therefore, in light of this statute, and in answer to your first question, the Lafayette Parish School Board may not implement a mandatory school uniform policy for the entire parish. The School Board can establish a dress code which provides for a uniform, but it can not be mandatory. In answer to your second question, for the same reason as stated in response to your first question, the school board may not implement a mandatory school uniform policy on a school-by-school basis. In answer to your third question, since a mandatory uniform policy is not permissible, the Board is not under a legal obligation to provide uniforms to low-income students.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________  BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc
c:\...\96-286.op